Citation Nr: 0734290	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  99-11 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a left knee injury with laxity.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1972 to 
October 1975.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1999 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Atlanta, Georgia, that denied the benefit 
sought on appeal.  

In February 2001, October 2004, and April 2006 the Board 
remanded the matter for additional development.  That 
development having been completed, the claim has been 
returned to the Board and is now ready for appellate 
disposition.

In addition, the Board notes that the only issue remaining on 
appeal is an initial increased rating claim for the veteran's 
left knee disability, despite the fact that the veteran's 
claim originally included service connection claims for a 
back condition and left hip/left leg condition.  The Board's 
April 2006 decision granted service connection for the left 
hip/left leg condition.  An unappealed June 2007 rating 
decision by the RO granted service connection for the back 
condition.  As such, the only condition remaining on appeal 
is the veteran's claim for an initial increased rating for 
his left knee disability.



FINDINGS OF FACT

1.  The veteran's left knee disability is not manifested by 
moderate instability or subluxation.

2.  The veteran's left knee disability is not manifested by 
arthritis which causes limitation of motion.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for residuals of a left knee injury with laxity are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 
5260, 5261  (2007); VAOPGCPREC 9-98; VAOPGCPREC 9-04.  

2.  The criteria for separate ratings for arthritis which 
causes limitation of motion and for instability are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 
(2007); VAOPGCPREC 23-97, VAOPGCPREC 9-98; VAOPGCPREC 9-04.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the RO made a mistake by failing to 
assign a higher disability rating for his service-connected 
left knee disorder.  Historically, the veteran was originally 
awarded service connection for residuals of a left knee 
injury with slight laxity in a February 1999 rating decision, 
the subject of this appeal, and was assigned a 10 percent 
rating under diagnostic code 5257 for slight recurrent 
subluxation or lateral instability.  As the veteran appealed 
the initial evaluation assigned, the severity of his 
disability is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present. See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  There 
are a number of diagnostic codes of potential applicability 
to the veteran's claim.  Each code will be discussed below.  

As noted, the veteran's left knee disability was assigned a 
10 percent evaluation under diagnostic code (DC) 5257.   This 
code evaluates other impairment of the knee, recurrent 
subluxation or lateral instability. Under Diagnostic Code 
5257, knee impairment with slight recurrent subluxation or 
lateral instability is assigned a 10 percent rating. A 20 
percent rating is assigned if there is moderate recurrent 
subluxation or lateral instability, and a 30 percent rating 
is assigned if there is severe recurrent subluxation or 
lateral instability. See 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5257 (2007).  

The November 2006 examiner explicitly found no evidence of 
instability.  The examiner reported, "[h]e had no evidence 
of MCL or LCL instability when varus and valgus maneuvers 
were applied to the left knee. He had no evidence of ACL or 
PCL instability when anterior and posterior drawer tests were 
applied to the left knee."  A March 2005 x-ray revealed no 
evidence of dislocation.  While the February 2005 VA examiner 
found lateral laxity at 30 degrees with varus stress, and an 
August 2004 VAMC treatment note found some minimal laxity, 
the Board does not find that this constitutes a "moderate" 
impairment.  An x-ray taken for the August 1998 VA 
examination also revealed no evidence of dislocation.  As a 
"moderate" impairment based on subluxation and instability 
has not been shown, the veteran is not entitled to an 
increased rating under DC 5257. 

In VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997), VA's General Counsel stated that when a knee disorder 
is rated under Diagnostic Code 5257 and a veteran also has 
limitation of knee motion which at least meets the criteria 
for a 0 percent evaluation under Diagnostic Code 5260 or 
5261, separate evaluations may be assigned for arthritis with 
limitation of motion and for instability.  However, the 
General Counsel also stated that if a veteran does not meet 
the criteria for a 0 percent rating under Diagnostic Code 
5260 or Diagnostic Code 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned.  See also VAOPGCPREC 9-98 (August 14, 1998), 53 
Fed. Reg. 56704 (1998).  As discussed above, the veteran's 
ranges of motion do not meet the criteria for a 
noncompensable rating under DC 5260 or 5261.  There is no x-
ray evidence of arthritis.  X-rays taken at the November 
2006, February 2005, and August 1998 VA examinations each 
revealed normal findings.  At the November 2006 VA 
examination, flexion was 110 degrees.  Flexion was 105 
degrees at the February 2005 VA examination and 140 degrees 
at the August 1998 VA examination.  As for extension, at the 
November 2006 VA examination extension was -10 degrees.  It 
was 3 degrees at the February 2005 VA examination, and 0 
degrees at the August 1998 VA examination.  Full range of 
motion of the knee is from 0 degrees to 140 degrees in 
extension and flexion. 38 C.F.R. § 4.71a, Plate II.  When 
flexion of the knee is limited to 60 degrees, a 
noncompensable rating is assignable under DC 5260.  When 
flexion is limited to 45 degrees, a 10 percent rating is 
assignable. When extension is limited to 5 degrees, a 
noncompensable rating is assigned under DC 5261.  When 
extension is limited to 10 degrees, a 10 percent rating may 
be assigned.  The Board finds that the veteran's left knee 
disorder does not meet the criteria for a 0 percent rating 
under Diagnostic Code 5260 or Diagnostic Code 5261, and there 
is no additional disability for which a separate rating for 
arthritis may be assigned.  As such, the veteran is not 
entitled to separate ratings for arthritis with limitation of 
motion, and for instability.  

The remainder of the diagnostic codes pertaining to the knee 
and leg also do not justify a rating in excess of 10 percent.  
Taking the remaining codes in numerical order, DC 5256 is not 
applicable because there is no ankylosis of the veteran's 
knee, given his ranges of motion.  DC 5258 is applicable 
where there is cartilage, semilunar, dislocated, with 
frequent episodes of "locking" pain and effusion into the 
joint.  The November 2006 examiner explicitly found no joint 
effusion on examination.  The February 2005 examiner did find 
joint effusion, but the Board cannot find that this 
constitutes "frequent" episodes.  An x-ray taken for the 
August 1998 VA examination showed no joint effusion.  There 
is no mention of this symptomatology in the VAMC treatment 
notes.  Moreover, there has not been a finding of dislocated, 
semilunar cartilage in the medical evidence.  As such, DC 
5258 does not provide the basis for an increased rating.  DC 
5259 is not applicable because it does not allow ratings in 
excess of 10 percent.  DC 5262 has not been raised by the 
medical evidence and DC 5263 also does not provide for a 
rating in excess of 10 percent.    

In sum, while the requirements of Fenderson have been 
considered, the evidence of record shows that the 
manifestations of the veteran's left knee disability have 
been consistent for rating purposes throughout the appeal 
period.  As such, the Board finds that 10 percent rating 
currently assigned adequately compensates the veteran for the 
current level of disability resulting from his left knee 
condition. 

Notice and Assistance

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
April 2004, January 2005, April 2006, August 2006, and 
September 2006 provided the veteran with an explanation of 
the type of evidence necessary to substantiate his claim, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  The letter of April 2006 specifically informed the 
veteran that he should submit any additional evidence that he 
had in his possession.  The letters of August 2006 and April 
2006 provided the appellant with information concerning the 
evaluation and effective date that could be assigned should 
his initial increased rating claim be granted be granted, 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claim was subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, the Board concludes that the appeal may 
be adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
were obtained.  He was afforded VA examinations in August 
1998, February 2005, and November 2006.  The Board does not 
have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  


ORDER

An initial increased disability rating in excess of 10 
percent for residuals of a left knee injury with laxity is 
denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


